                  Case 3:10-cr-00696-PGS Document 27 Filed 11/16/20 Page 1 of 1 PageID: 235


CiA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
1. CIR./DIST./ DIV. CODE                    2. PERSON REPRESENTED                                                                         VOUCHER NUMBER
  District                                   FRANK COTRONEO
3. MAG. DKT./DEF. NUMBER                                    4. DIST. DKT./DEF. NUMBER                         5. APPEALS DKT./DEF. NUMBER                      6. OTHER DKT. NUMBER
                                                             Cr._10-696(PGS)
7. IN CASE/MATTER OF                      8. PAYMENT CATEGORY
                                  (Case Name)                                                                 9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                          1’ Felony                 U Petty Offense                                  Adult Defendant        U Appellant             (See Instructions)


  USA v. Frank Cotroneo                   U Misdemeanor             U Other                                    U Juvenile Defendant U Appellee
                                          U Appeal                                                             U Other
                                                                                                                                                               OT
1 1. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list                   (up to jIve) major offenses chargec according to severity of offense.



  26:7201 TAX EVASION
12. ATTORNEY’S NAME (First Name, MI., Last Name, including any suffix),                                       13. COURT ORDER
    AND MAILING ADDRESS                                                                                        ‘ 0  Appointing Counsel                         U C Co-Counsel
 ALYSSA A CIMINO CIMINO LAW                                                                                    U F Subs For Federal Defender                   U R Subs For Retained Attorney
                        .
                                       ,                                                                       U P Subs For Panel Attorney                     U Y Standby Counsel
 376 HOLLYWOOD AVENUE, FAIRFIELD, NJ 07004
                                                                                                              Prior Attomey’s
                                                                                                                  Appointment Dates:
                                                        I           \     .i
                                                                                                               U Because the above-named person represented has testified under oath or has otherwise
         Telephone Number:                              “           “                                         satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                              not wish to waive counsel, and because the interests ofjustice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM                                 (Only provide per instructions)      name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                               U Other (Sef1istructions)
                                    SAME

                                                                                                                                  Sigpature of Presidng Judge or By Order of the Court
                                                                                                                               C/      277—a                                11/12/2020
                                                                                                                              Ite of Order                                Nunc Pro Tune Date
                                                                                                              Repayment or partial repayment ordered from the person represented for this service as time
                                                                                                              appointment.        U YES       U NO

                                                                                                                                                ._.i
                                                                                                                                          MATH/TECH.
          CATEGORIES (Attach itemization ofservices with dates)                                                                            ADJUSTED                                     ADDITIONAL
                                                                                                                                                                                          REVIEW
15.       a. Arraignment and/or Plea
          b. Bail and Detention Hearings
          c. Motion Hearings                                                                                      I
          d. Trial
          e. Sentencing Hearings
          F. Revocation Hearings
          g. Appeals Court
          h. Other (Spec(fy on additional sheets)                                                                                     I




          (RATE PER HOUR = $                                    )        TOTALS:                           0,00   I                                   0.00
16.       a.   Interviews and Conferences
          b    Obtaimng and reviewsng records
          c    Legal research and bnefwnting                                                                                                                                 000
     ‘    d.   Travel time                                                                                                                                      ‘            o.oo
          e.   Investigative and other work (Spec,fy on additional sheets)                                                                                                   0.00
          (RATEPERHOUR=$                                        )        TOTALS:                           0.00                0.00                   0.00                   0.00
17.       Travel Expenses (lodging, parking, meals, mileage,            etc.)


18        Other Expenses    (other than expert   transcrtpts   etc)



GRAND TOTALS (CLAIMED AND ADJUSTED                                                         t3F                                  000                                         000
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                         20. APPOINTMENT TERMINATION DATE                     21. CASE DISPOSITION
                                                                                                                          IF OTHER THAN CASE COMPLETION
         FROM:                                                 TO:
22. CLAIM STATUS                       H Final Payment                          0 Interim Payment Number                                      0 Supplemental Payment
         Have you previously applied to the court for compensation and/or reimbursement for this case? 0 YES U NO               If yes, were you paid?    0 YES 0 NO
         Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
         representation? 0 YES         0 NO            If yes, give details on additional sheets.
         I swear or affirm the truth or correctness of the above statements.
         Signature of Attorney                                                                                                                     Date

                                                                APPROVED FOR PAYMENT                              —    COURT
23. IN COURT COMP.                         24. OUT OF COURT COMP.                     25. TRAVEL EXPENSES               26. OTHER EXPENSES                    27. TOTAL AMT. APPR./CERT.
                                                                                                                                                               $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                    DATE                                  28a. JUDGE CODE

29. IN COURT COMP.                         30. OUT OF COURT COMP.                     31. TRAVEL EXPENSES               32. OTHER EXPENSES                    33. TOTAL AMT. APPROVED
                                                                                                                                                               $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE)                                     Payment approved       DATE                                  34a. JUDGE CODE
    in excess of the statutoty threshold amount.
